
	
		I
		111th CONGRESS
		1st Session
		H. R. 2851
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Brady of Texas
			 (for himself, Mr. Sessions, and
			 Mr. Austria) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  certain gains on single-family residential rental property from gross
		  income.
	
	
		1.Short titleThis Act may be cited as the
			 Neighborhood Investment Act of 2009.
		2.Certain gains on
			 single-family residential rental property excluded from gross income
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139C the following new section:
				
					139D.Certain gains
				on single-family residential rental property
						(a)In
				generalGross income shall
				not include any gain from the sale or exchange of a qualified single-family
				residential rental property.
						(b)LimitationThe
				amount of gain excluded from gross income under subsection (a) with respect to
				any sale or exchange shall not exceed $250,000.
						(c)Qualified
				single-family residential rental propertyFor purposes of this
				section—
							(1)In
				generalThe term qualified property means any real
				property located in the United States which—
								(A)was acquired by
				the taxpayer by purchase (as defined in section 179(d)(2)) during the period
				beginning on the date of the enactment of this section and ending on June 30,
				2010,
								(B)was held by the
				taxpayer for 2 years or more, and
								(C)was rented as a
				single dwelling unit on a regular basis during 2 of the taxable years in the 5
				taxable year period ending with the taxable year in which the property was sold
				or exchanged.
								(2)Regular
				basisFor purposes of paragraph (1)(C), property shall not be
				treated as rented on a regular basis during any taxable year unless—
								(A)such property is
				rented on the basis of months or longer periods, and
								(B)such property is
				rented for not less than 6 months of such year.
								(d)Exception for
				nonresident alien individualsNo credit shall be allowed under subsection
				(a) to any taxpayer if such taxpayer is a nonresident alien
				individual.
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139C the following new item:
				
					
						Sec. 139D. Certain gains on single-family residential rental
				property.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 acquired after the date of the enactment of this Act.
			
